Case 1:19-cr-20674-DPG Document 260 Entered on FLSD Docket 02/24/2021 Page 1 of 9




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO. 19-20674-CR-DPG

  UNITED STATES OF AMERICA,

                                Plaintiff,
  v.

  MOHAMMAD MEHDI SALEMI, et. al.,

                                 Defendants.
  . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ./

         REPLY TO GOVERNMENT’S RESPONSE TO DEFENDANT’S PSI
             OBJECTIONS AND SENTENCING MEMORANDUM

            Defendant Mohammad Mehdi Salemi, through undersigned counsel, hereby
  replies to the government’s responses (DE:256 & 257) to defendant’s objections to
  the presentence report (“PSI”) (DE:253) and his sentencing memorandum (DE:254).
  Counsel further state as follows:
            The government’s responses to the defendant’s PSI objections and sentencing
  memorandum substantially narrow the scope of the contested sentencing issues as
  between the parties. In reply, defendant will address two principal unresolved
  guideline calculation questions and address his complete agreement with the
  government explanation of the significance of his mislabeled documentation offense
  of conviction under 18 U.S.C. §§ 371 and 670.
            1.        Section 670 offense: mislabeling of documentation regarding the
  purchase history of pre-retail medical products. The defendant fully agrees with
  the government regarding the importance of enforcement of Section 670’s criminal
  punishment for mislabeling of pedigree (purchase history) documentation of the
  medical goods at issue in this case.

                                                                   1
Case 1:19-cr-20674-DPG Document 260 Entered on FLSD Docket 02/24/2021 Page 2 of 9




        The defendant has expressed and will continue to express his remorse and
  acceptance of responsibility for the documentary mislabeling and other offense
  conduct and for the risk of harm that occurs if there is mishandling of the products
  at issue. The government presently seeks a sentence of nearly twice the statutory
  maximum applicable to the underlying conspiracy offense of conviction, while the
  defense contends that a sentence that is within the range of the other sentences
  imposed in this case (from approximately 36 to 87 months) would be warranted,
  given the defendant’s complete lack of any prior criminal history, his capacity and
  desire to engage in a lawful, productive life in the future, and his full and complete
  cooperation with the government that has led, and will lead, to further interdiction
  of the offense. Mr. Salemi’s efforts to cooperate and to thereby disassociate with
  any criminal conduct in the future make such a sentence request reasonable. The
  defense request does not and clearly is not meant to diminish the nature of the
  conduct which was fully recognized in the defendant’s factual proffer, but is
  consistent with the law and relevant factors under 18 U.S.C. § 3553.
        2.     U.S.S.G.    §   2B1.1(b)(8)(B)    employee/agent      enhancement      is
  inapplicable to individual violators such as single-member LLCs. The
  government argues that, in the absence of Eleventh Circuit case law regarding this
  enhancement, the guideline’s exclusion of individuals from the additional two-level
  enhancement under § 2B1.1(b)(8)(B) for a § 670 violation should not be given effect.
  The defense, contrary to the government, asserts that the text of the guideline, which
  excludes independent individuals who violate § 670 from receiving the
  enhancement, show that imposition of the enhancement only for agents or employees
  of organizations is meant to apply to abuse of an employment/agency status in the
  organization—taking advantage of the status conferred upon the employee by his
  employment with the organization in order to commit the offense. That paradigm is
  not present here.

                                            2
Case 1:19-cr-20674-DPG Document 260 Entered on FLSD Docket 02/24/2021 Page 3 of 9




        Supporting the defense position are the cardinal principles of statutory
  interpretation that each word of a statutory provision must be given effect and that
  the inclusion or specification of one prohibited category implies the exclusion of
  others. Giving meaning to each word of the relevant guideline provision supports
  the defense position that the guideline is meant to enhance the sentence when an
  insider betrayal or misuse of an organization is at issue, and not individual
  misconduct that does not arise from employment status.
        Generally, the Sentencing Guidelines clearly exclude from the term
  “organization” individuals or disregarded nominal entities such as single-member
  LLCs. See U.S.S.G. § 8A1.1, comment. (n. 1) (“‘Organization’ means ‘a person
  other than an individual.’) (citing 18 U.S.C. § 18). And the Sentencing Commission
  has used express language when it intends to refer to offense conduct “whether by
  an individual or an organization.” See, e.g., U.S.S.G. § 2B1.5, comment. (n. 5(B))
  (emphasis added). Thus, language in the guidelines distinguishing individuals from
  organizations is clear. The guidelines provide that an organization does not include
  an individual. If the guideline enhancement in this case were meant to apply to
  individuals, it would have specifically said so. Limiting the application and the
  guideline to agents and employees of an organization restricted the scope of its
  application.
        The contrary interpretation would result in an arbitrary sentencing differential:
  under the government’s theory, if a trucker who is in the supply chain for consumer
  goods forms a single member LLC, he would be subject to the two-level
  enhancement. But if the trucker operated in his own name or simply under a d/b/a,
  there would be no such enhancement. This nominal difference would serve no
  relevant purpose and should not result in an additional two-level enhancement in this
  case. The government notes that there could be a separate abuse of trust enhancement
  under § 3B1.3. But the test for that enhancement would require additional findings

                                            3
Case 1:19-cr-20674-DPG Document 260 Entered on FLSD Docket 02/24/2021 Page 4 of 9




  and would not result in double counting. Hence the more logical and consistent
  interpretation of the additional two-level enhancement is that it does not apply to an
  individual. That defendant Alvarez in this case did not receive the enhancement
  clearly shows that a nominal difference should not increase the defendant’s guideline
  sentencing range.
        3.     Guideline text, undisputed factual content of the PSI, and relevant
  Eleventh Circuit precedent do not support using gross revenue (gain) as a
  substitute for loss in the context of this consumer products case. The government
  does not dispute that if the money laundering offense guideline calculation
  methodology of U.S.S.G. § 2S1.1(a)(2) is employed (as urged by the defendant) the
  resulting sentencing guideline range would be 108 to 135 months. The government
  contends instead that employing U.S.S.G. § 2S1.1(a)(1) would achieve a higher
  guideline level. The government’s argument is inconsistent with the current
  sentencing guidelines and commentary applicable to the finding of pecuniary harm
  for purposes of § 2B1.1’s loss table.
        First, the government’s arguments with regard to loss do not address the
  undisputed factual content of paragraphs 91 and 92 of the PSI which relate facts
  provided to the probation officer by the government after extensive investigation in
  this fact-intensive case. As explained in the relevant paragraphs of the PSI, the
  government acknowledges that there was no pecuniary harm to any victim in this
  case, that no victim has claimed any pecuniary harm as to the conduct of any of the
  conspirators, and more specifically that the harm suffered was instead of a type that
  is specifically excluded from the loss calculation under U.S.S.G. § 2B1.1, comment.
  (n. 3(A)(iii)). See PSI ¶ 91 (describing reputational and other non-financial risks as
  the only impact on victims); PSI ¶ 92 (“[T]he government advised that in discussing
  this case with the known victims, the victims did not indicate that they are interested
  in submitting a victim declaration affidavit seeking restitution or participating in

                                            4
Case 1:19-cr-20674-DPG Document 260 Entered on FLSD Docket 02/24/2021 Page 5 of 9




  sentencing.”). These factual representations regarding pecuniary harm were made
  in prior sentencings in this case as well, and no restitution has been ordered; the
  undisputed factual findings should not be disturbed. The difference in the other
  cases is that the defendants apparently agreed to guideline calculations that they
  deemed favorable to them and thus did not seek application of the relevant loss
  calculation under the guidelines.
        Second, the government’s legal argument would divert from both the factual
  stipulations and both the guideline text and relevant case law, including United
  States v. Bazantes, 978 F.3d 1227, 1251 (11th Cir. 2020) (cited in defendant’s
  objections but not referenced by the government), in which the Eleventh Circuit
  explained that economic harm cannot simply be presumed based on a misstatement
  regarding the provenance of the service provider. Bazantes is fully consistent with
  the present version of the guidelines (and the 2018 Manual applicable to this case).
        The cases cited by the government, in the factually inapplicable context of
  drugs lacking FDA approval, all date from the period 1996–2005 and address a prior
  (no longer included) guideline provision of then-applicable U.S.S.G. § 2F1.1 (which
  itself has been deleted). The government cites no authority under the present
  guideline regarding consumer goods under which loss is pecuniary only where
  “goods were falsely represented as approved by a governmental regulatory agency.”
  § 2B1.1, comment. (n. 3(F)(v)) (emphasis added). In consumer goods cases, there
  can be a host of misrepresentations made about approved products that might
  influence a purchaser, but the pecuniary harm guideline is limited (and has remained
  limited since the time when § 2B1.1 applied).
        Tellingly, each of the cases cited by the government, including United States
  v. Munoz, 430 F.3d 1357 (11th Cir. 2005), relates to selling a product that either was
  not chemically what it was represented to be or was falsely represented to be
  approved for use when the product itself, regardless of prior purchase history, had

                                            5
Case 1:19-cr-20674-DPG Document 260 Entered on FLSD Docket 02/24/2021 Page 6 of 9




  not been analyzed and found safe. That the guidelines created this very specific
  exception to the rule for determining pecuniary harm in consumer products cases
  shows that under either the current or the prior version of the guidelines, there is no
  pecuniary harm for purposes of the loss table in this case.
        Dispositively, the Eleventh Circuit in Munoz distinguished the situation
  presented on the facts of the present case from the FDA approval cases:
        Appellants cite in particular United States v. Chatterji, 46 F.3d 1336
        (4th Cir.1995), where the Fourth Circuit rejected a loss calculation
        based on gross drug sales in an FDCA fraud case. However, the facts
        in Chatterji are so materially different from this case, it does not help
        Appellants. In Chatterji, the drugs, though technically misbranded,
        were "exactly what they purported to be: [specific prescription drugs],
        approved by the FDA, manufactured in a certain strength and dosage,
        and producing the specified therapeutic benefits that FDA requirements
        were intended to ensure." Chatterji, 46 F.3d at 1341. It was for this
        reason alone that the Fourth Circuit found it unreasonable for the
        district court to consider the entire $13.4 million in the company's gross
        sales a "loss" for sentencing purposes. Id. at 1340–41. The Fourth
        Circuit reasoned that the submission of technically incorrect testing
        information to the FDA did not render the drug worthless to customers.
        Id. at 1341–42.

        In sharp contrast to Chatterji, here the drugs received by U.S. One's
        customers barely resembled the drugs described and marketed by
        Appellants. As the overwhelming evidence at trial demonstrated,
        Appellants conspired to mislead potential buyers by informing them
        that Power Gel and Vigor did not require prescriptions. Appellants also
        conspired to convince potential customers that Power Gel and Vigor
        were 100% effective and had no side effects.15 In fact, no medical
        evidence whatsoever indicated that tri-mix gel (as opposed to tri-mix
        injections) or oral phentalomene were effective treatments for erectile
        dysfunction, and substantial medical evidence suggested that their use
        would entail serious risks.
                                           6
Case 1:19-cr-20674-DPG Document 260 Entered on FLSD Docket 02/24/2021 Page 7 of 9




  Munoz, 430 F.3d at 1372–73. (emphasis added).
        Similarly, the Fourth Circuit, in a case cited by the government, also
  reaffirmed the vitality of Chatterji:

        Marcus, however, fails to grasp the critical difference between the
        formula change at issue in Chatterji and the one at issue here. In
        Chatterji, the modification of the formula for ritodrine was merely an
        insignificant change that implicated only the shelf life of the drug; it
        was undisputed that the modification in no way could have affected the
        bioequivalence of the drug and thereby its safety or therapeutic value.

  United States v. Marcus, 82 F.3d 606, 610 (4th Cir. 1996) (emphasis added).
        The point of these cases is that even when a misrepresentation caused a person
  to make a purchase, if the product delivered actually was itself actually the product
  ordered (as a matter of fact as opposed to potentiality), there is no pecuniary loss.
  Not only Bazantes, but other recent Eleventh Circuit cases, including those cited in
  Bazantes, have rejected the government’s theory that fraudulently causing a sale to
  occur necessarily causes a loss.        Most analogously, in Bazantes, the victim
  government entity likely would not have paid the contractor who, misrepresenting
  the nature of the labor services involved, used low-wage workers; but that did not
  mean that a loss could be assumed even if the governmental agency likely would not
  otherwise have paid for the work. Bazantes, 978 F.3d 1248 (“The falsified payroll
  information that was submitted included a certification on a government form that
  itself indicated the labor was provided for a CDC construction project. And the
  evidence showed that through the contracting chain of command, the payroll
  information and certifications were ultimately submitted to the CDC (as the law
  required them to be). Other evidence proved that the false payroll information was
  capable of influencing the CDC … .”). The government’s materiality = loss theory
  does not overcome the Eleventh Circuit’s analysis in Bazantes.
                                             7
Case 1:19-cr-20674-DPG Document 260 Entered on FLSD Docket 02/24/2021 Page 8 of 9




        The choice-of-guideline issue presented in this case is fundamental to correct
  application of the guidelines. And although the guideline ranges provided under §
  2S1.1(a)(1) and § 2S1.1(a)(2) produce (under defendant’s calculations) no
  difference (with both yielding 108–135 months in the defendant’s view), the
  government suggests that there could be cases in which no money laundering at all
  was involved and thus the defendant would not face sentencing guidelines as high
  as in the present case. See DE 256, Government Response to PSI Objections at 6.
        The government’s argument, however, does not change the guideline analysis
  and presents an unlikely hypothetical in any event. First, it is unclear that there will
  be such a non-money laundering case, particularly given that dealings in the
  proceeds of fraud—even small salary payments—are virtually always reached by
  the money laundering statute (and charged as such by the government). See, e.g.,
  United States v. Ramirez, 724 F. App’x 704 (11th Cir. 2018) (money laundering
  conspiracy conviction upheld for payment of $250 to contract employee). Second,
  as a matter of policy, to the extent any such differential could result where no money
  laundering at all occurred, treating non-pecuniary harm as pecuniary would be
  inconsistent with the congressional purpose in limiting the statutory maximum for a
  mislabeling offense under 18 U.S.C. § 670 to only three years. Thus, where there is
  a mislabeling offense, with no money laundering and no pecuniary harm, it would
  not be surprising that in such case, an 18 U.S.C. § 371 conspiracy to commit the
  offense would result in a sentence of five years or less. Sentences imposed in this
  case, in the range of three to seven years, are consistent with the congressional
  purpose manifested in § 670.
                                       Conclusion
        In summary, the defendant agrees completely with the thrust of the
  government’s responses and is deeply ashamed of his conduct in this case. He is
  equally cognizant of the need for imposition of a prison sentence. However, in light

                                             8
Case 1:19-cr-20674-DPG Document 260 Entered on FLSD Docket 02/24/2021 Page 9 of 9




  of the relevant guidelines and statutory penalty structure, we submit that a sentence
  within the range of those previously imposed in this case would be appropriate.

                            Respectfully submitted,
                            /s/ Richard C. Klugh
                            Richard C. Klugh, Esq.
                            Fla. Bar No. 305294
                            40 N.W. 3rd Street, PH1
                            Miami, Florida 33128
                            Tel. (305) 536-1191
                            Fax (305) 536-2170
                            E-Mail rklugh@klughlaw.com

                     BLACK, SREBNICK, KORNSPAN & STUMPF, P.A.
                     201 South Biscayne Boulevard, Suite 1300
                     Miami, Florida 33131 / Ph. (305) 371-6421

                     By:    /s/ Alyssa Silvaggi
                            ALYSSA SILVAGGI
                            Florida Bar No. 114129
                            E-mail: ASilvaggi@RoyBlack.com

                           Counsel for Mohammad Salemi




                                           9
